MEMORANDUM **
Adil Adem appeals his 135-month jury-conviction and sentence for armed bank robbery with a firearm, in violation of 18 U.S.C. §§ 2113(a)(3) and 924(c). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Adem contends that the district court erred by denying his pre-trial motion to suppress his statements on the grounds that his Miranda waiver was both involuntary and unknowing due to his cultural background and difficulties with the English language. We review de novo both the denial of a motion to suppress, United States v. Wright, 215 F.3d 1020, 1025 (9th Cir.), cert. denied, 531 U.S. 969, 121 S.Ct. 406, 148 L.Ed.2d 313 (2000), and the voluntariness of a Miranda waiver. United States v. Amano, 229 F.3d 801, 803 (9th Cir.2000). However, we review for clear error whether a waiver was knowing and intelligent. Amano, 229 F.3d at 803.
The record shows that the government demonstrated by a preponderance of the evidence the voluntariness of the waiver. See United States v. Cazares, 121 F.3d 1241, 1243-44 (9th Cir.1997) (stating the government’s burden of proof); Amano, 229 F.3d at 805 (applying a “totality of the circumstances” test for voluntariness). At the suppression hearing, the district court made credibility findings in favor of the government agents and against Adem based on the agents’ testimony that: (1) Adem did not request an interpreter; (2) he conversed with the agents in English during his post-arrest interviews; and (3) he appeared to understand his rights when he signed the written waiver. See Amano, 229 F.3d at 805; United States v. Nelson, 137 F.3d 1094, 1110 (9th Cir.1998) (deciding “[t]his court gives special deference to the district court’s credibility determinations.”).
Because Adem has not presented evidence to refute the district court’s finding of voluntariness, the district court properly admitted Adem’s statements. See Nelson, 137 F.3d at 1110 (stating that the district court’s finding of voluntariness was not clearly erroneous); see also Cazares, 121 F.3d at 1244 (concluding that admission of statements was proper where there was no evidence that officers coerced or misled the defendant into giving a statement but there was ample proof of voluntariness).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.